DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 13-16 and Species B, readable upon claims 6 and 15 in the reply filed on 06/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 5, 7, 9-12, 14, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/19/2020, 08/27/2020, and 03/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 and 15 recite the first surface of the third member, there is insufficient antecedent basis for this limitation in the claims. Moreover, it is unclear how the third member can include a surface that is opposite to a surface also face a surface of the same member.
	For sake of further examination, “the first surface” will be viewed as being of the carbon fiber reinforced plastic member and not of the third member.
	Claims 8 and 16 are rejected as being dependent upon indefinite claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Matsuda et al. (US 2015/0192836).
	Regarding claim 1, Matsuda discloses a fiber-reinforced laminate comprising a carbon fiber reinforced prepreg layer (0027) and a reflection reduction layer on a first surface of the carbon fiber reinforced layer (0056, Fig. 5). The reflection reduction layer formed of a matrix resin (0057) and having an opposite surface opposite to a surface facing the first surface (Fig. 5). The opposite surface having a surface roughness that is less than a surface roughness of the first surface of the carbon fiber reinforced plastic member (0058 and 0061).
	Regarding claim 2, Matsuda teaches the surface roughness of the reflection reduction layer being at least 10 nm to not more than 300 nm (0061), anticipating the surface roughness of 10 µm or less.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gozu et al. (US 2017/0359891) and further in view of Shimizu et al. (US 2014/0311771).
	Regarding claim 1, Gozu discloses a wiring substrate comprising an insulating layer (10), wiring layer (20), and insulating layer (30). The insulating layer (30) formed on a first surface of the insulating layer (10). The insulating layer (10) including an insulating resin impregnated with carbon fibers (0027), the insulating layer (30) including materials the same or different from insulating layer (10) (0040) including thermosetting insulating resin (0027).
	Gozu does not disclose the insulating layer (30) comprising an opposite surface having a surface roughness that is less than a surface roughness of the first surface of the carbon fiber reinforced insulating layer (10).
	Shimizu, in the analogous field of carbon fiber reinforced plastic structures (0042), discloses a wiring board comprising a plurality of insulating layers (13, 15, and 17). Shimizu teaches polishing the upper surface of insulating layer (17) to have a smoother surface then insulating layers (13 or 15) (0102) i.e., the surface roughness of the upper surface of insulating layer (17) being less than a surface roughness of a first surface of the insulating layers (13 or 15).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the opposite surface of insulating layer (30) of Gozu to have a surface roughness less than a surface roughness of the first surface of insulating layer (10), as taught by Shimizu, to form a high density wiring pattern on the upper surface (0102).
	Regarding claim 2, Shimizu teaches the surface roughness being 15-40 nm (0102), overlapping the claimed roughness of 10 µm or less.
	Regarding claims 3-4, and 13, Gozu teaches the matrix resin of the insulating resin being an epoxy resin (0027), given Gozu teaches the same resin as claimed by applicant it expected to be a room temperature curable resin as claimed.
	Regarding claims 6, 8, and 15, Gozu teaches the substrate further including a wiring layer (20; instant third member) made of layers of metal (21, 22, and 23) which is a material different form that of the insulations layers and located on a part of the first surface of the insulation layer (10) (Fig. 2E-F), insulation layer (30) being formed on the first surface of insulation layer (10) such that a surface of the third member opposite to a surface facing the first surface of the insulation layer (10) is exposed (Fig. 2H-I)
	Regarding claim 16, Gozu teaches the metal member comprising multiple metal portion arranged at equal intervals in a first direction on the first surface (Fig. 2E-F) and the resin layer being formed at least in clearances between the metal portions (Fig. 2H-I).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781